PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/863,472
Filing Date: 30 Apr 2020
Appellant(s): Hayes et al.



__________________
Michael L. Gencarella
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/23/2021. Appealing from the Office action mailed 10/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to appellant's argument on pages 3-11 of the appeal brief, appellant argues that the final office action mailed on 10/30/2020 failed to teach claimed limitations of "wherein at least one of the plurality of storage nodes is configured to support storage memory accommodating uniform storage capacities and storage memory having non-uniform storage capacities within the at least one of the plurality of storage nodes. " as recited in claim 1, and a similar limitation in claims 10 and 17. 
Regarding independent claims 1,  8, and 15:
First of all, the claims are to be given their broadest reasonable interpretation (BRI) construction in light of the specification (MPEP 2111). Paragraph [0022] of the applicant’s specification clearly states “Each non-volatile solid state storage 152 may include differing capacity from other non-volatile solid state storage 152 on a storage node 150 or in other storage nodes 150 in some embodiments. Alternatively, all of the non-volatile solid state storages 152 on a storage node or on multiple storage nodes can have the same capacity or combinations of the same and/or differing capacities.” So based the paragraph [0022] as set forth above of the applicant's specification, it describes “the uniform storage capacity has same size or capacity and the non-uniform storage capacity has different size or capacity.”
Furthermore, each cluster node in a clustered storage system 190 can have the same or different storage capacities, and can have common or unique configurations .  For example, in FIG. 1, the cluster node 160 has a locally-connected physical backup device 161 that can be used for data backup and/or restoration.  The backup device 161 is a data storage device that can read and write data stored on a tape (e.g., magnetic, etc) or an optical (e.g., CD, DVD, etc) medium.  The backup device 161 can be connected to the cluster node 160 via a SCSI, Fibre Channel, Parallel Port, IDE, SATA, USB, FireWire, or other interconnects.  The term "locally-connected" means that once connected to the cluster node 160, the backup device 161 can only be accessed through the cluster node 160, regardless of whether the backup device 161 has network communication capability or not. See column 6, lines 24-42. As has been described above, that each cluster node in a clustered storage system 190 can have the same or different storage capacities, and can have common or unique configurations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that each cluster node in a clustered storage system 190 can have the same or/and different storage capacities because the term “common or unique configurations” can be used herein that each clustered storage system 190 can have the same and different storage capacities. “Emphasis added.” In one embodiment, one of the cluster nodes provides storage to a virtual volume. Alternatively, storage capacity in a virtual volume can be supplied by multiple cluster nodes in a stripe-a piece of logically sequential data (e.g., a file) stored in a virtual volume can be divided into multiple segments, and the segments can be evenly distributed among the cluster nodes. When a client 110 requests for data stored in a virtual volume, the clustered storage environment 140 as well as its underlying COS can locate the cluster nodes the segments are stored in, load the segments from these cluster nodes, and reconstruct the requested data from these segments before returning the data to the client 110. In addition, the data stored in a virtual volume can be replicated to multiple cluster nodes. Replication spreads the loads of a virtual volume across multiple cluster nodes. For example, a data segment can be loaded from any one of the cluster nodes that contain a copy of the segment, thereby reducing the load on any single cluster node. Further, replication can also be used for data redundancy and data recovery if one of the cluster nodes 160, 170 or 180 becomes inoperable. By utilizing striping, replication, and the combination thereof, data storage for a virtual volume can be optimally distributed in ways that can take advantage of the load-balance and failover capabilities provided by the clustered storage system 190. See column 8, lines 23-47. Therefore, as has been described above, that virtual volume can be divided into multiple segments, and the segments can be evenly distributed among the cluster nodes, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of that the segments can be evenly distributed [same size or capacity) or not evenly distributed (different size or capacity). “Emphasis added.”
Regarding dependent claims 1,  8, and 15:
The appellant argues that the Rakitzis et al. (U.S. PN: 9,075,773) fails to teach the feature of “wherein at least one of the plurality of storage nodes has storage memory with differing storage capacities.”
not included in any of the independent claim, the Examiner respectfully disagrees and asserts the reference of Zheng  et al.(U.S PN: 8,225,057) in see column 6, lines 24-29. For example, In one embodiment, after becoming a part of a cluster, each cluster node can communicate with the other cluster nodes, and can access the storage components within these other cluster nodes.  Furthermore, each cluster node in a clustered storage system 190 can have the same or different storage capacities, and can have common or unique configurations .  
Finally, see Fig 2 printed below for your convenience.

    PNG
    media_image2.png
    782
    828
    media_image2.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Osman Alshack/
Examiner, Art Unit 2112

Conferees:
Albert Decady
Supervisory Patent Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        
April Blair
Supervisory Patent Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111                                                                                                                                                                                                        

(3) Requirement to pay appeal forwarding fee. 
 In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.